            Case 1:20-cv-03860-PKC Document 20
                                            18 Filed 06/22/20
                                                     06/19/20 Page 1 of 1




                                                                                                                      Esther J. Choe
                                                                                                     Email: echoe@leechtishman.com
                                                                                                                      626.796.4000
                                                        June 19, 2020

LETTER MOTION TO ADJOURN INITIAL PRETRIAL CONFERENCE TO 09/10/2020

The Honorable P. Kevin Castel                                                                      Conference adjourned from July
U.S. District Judge                                                                                16, 2020 to September 10, 2020
Daniel Patrick Moynihan U.S. Courthouse                                                            at 3:00pm.
Courtroom 11D, 500 Pearl Street
New York, NY 10007-1312                                                                            SO ORDERED.
                                                                                                   June 22, 2020
         Re:       American Latex Corp. v. Novelties By Nass – Walk, Inc. et al;
                   Case No. 1:20-cv- 03860-PKC

Dear Judge Castel:

        I am one of the lawyers responsible for representing the plaintiff American Latex Corp. (the
“Plaintiff”) in connection in the above-captioned case (the “Action”). I am writing to request that
you adjourn the Initial Pretrial Conference, currently set for July 16, 2020, to September 10, 2020.
Ted Rothstein, the Vice President of defendants Novelties By Nass – Walk, Inc. and Nasstoys of
New York (the “Defendants”), has consented on behalf of the Defendants to adjourn the Conference
to September 10, 2020 as the Defendants have not yet retained legal counsel to represent them in the
Action.

       The complaint for patent infringement in this Action was filed on May 18, 2020. On May
20, 2020, two days later, the Court issued an Initial Pretrial Order setting the Initial Pretrial
Conference (the “Conference”) for July 16, 2020. However, the deadline for the Defendants to
respond to the complaint is August 10, 2020. See DN 016 and DN 017 (Waivers of Service of
Summons signed on June 11, 2020). Thus, the date of the Conference precedes the deadline for
Defendants to respond to the complaint by about three weeks.

        The parties believe that re-setting the Conference to a date after the deadline for the
Defendants’ response to the complaint would provide an adequate opportunity for the parties to
identify and narrow the facts and legal bases for their respective claims and defenses in advance of
the Conference. Furthermore, the parties are actively engaged in settlement negotiations at this time.
Adjourning the Conference and the due dates for the Joint Letter and the Case Management Plan
would allow the parties to continue their efforts to find an amicable resolution of this Action.

         Thank you for your consideration.

                                                                    Respectfully Submitted,
                                                                    /s/Esther J. Choe
                                                                    Esther J. Choe

cc:      Ted Rothstein (served via email at tr918@aol.com)
Leech Tishman Fuscaldo & Lampl
200 S. Los Robles Ave., Suite 210, Pasadena California 91101 | T: 626.796.4000 | F: 626.795.6321
LEECHTISHMAN.COM
